     Case 2:06-cv-00705-TLN-KJN Document 133 Filed 03/25/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GLENN CORNWELL, Jr.,                              No. 2:06-cv-0705 TLN KJN DP
12                      Petitioner,                    DEATH PENALTY CASE
13           v.
14   WARDEN, SAN QUENTIN STATE                         ORDER
     PRISON,
15
                        Respondent.
16

17           Petitioner is a state prisoner under sentence of death. On March 19, 2019, the district
18   court adopted the findings and recommendations on the application of 28 U.S.C. § 2254(d) to
19   claims in the amended petition, and referred this matter back to the undersigned for further
20   proceedings. Pursuant to the undersigned’s order, the parties filed a joint status report. (ECF No.
21   131.)
22           1. Procedural Default Challenges
23           According to respondent, the procedural default challenges are limited to Claim 3(e),
24   whether trial counsel unreasonably failed to rebut the prosecutor’s argument that because
25   petitioner was not insane at the time of the 1983 and 1992 crimes, there was no mitigation; and
26   Claim 34, ineffective assistance of state habeas counsel.1 Respondent proposed that the
27
     1
       As stipulated by the parties (ECF No. 82), the court deferred ruling on the procedural default
28   aspects of respondent’s May 11 motion to dismiss until resolution of the 28 U.S.C. § 2254 issues.
                                                      1
     Case 2:06-cv-00705-TLN-KJN Document 133 Filed 03/25/21 Page 2 of 3


 1   procedural bars be addressed in post-discovery or evidentiary hearing briefing when the parties

 2   brief the merits of the remaining claims. Petitioner raised no objection. Good cause appearing,

 3   the court will so order.

 4               2. Discovery

 5               Petitioner will seek discovery as to all sub-claims of Claim 3,2 and Claim 34. Due to other

 6   death penalty litigation demands, petitioner requests an additional 90 days in which to file a

 7   motion for discovery. While respondent does not oppose such request, respondent may oppose

 8   the discovery motion. Petitioner’s request is granted.

 9               Respondent anticipates seeking an order to obtain trial counsel’s defense file. Petitioner

10   did not address whether he would oppose such request.

11               Good cause appearing, petitioner shall file his motion for discovery as to all sub-claims of

12   Claim 3, and Claim 34 within ninety days from the date of this order. Respondent’s opposition

13   shall be filed sixty days thereafter. Petitioner’s reply shall be filed thirty days after the opposition

14   is filed.

15               Respondent shall file a motion for order to obtain trial counsel’s defense file within sixty

16   days from the date of this order. Petitioner’s opposition shall be filed thirty days thereafter;

17   respondent’s reply, if any, shall be filed thirty days after the opposition is filed.

18               3. Evidentiary Hearing

19               Petitioner will seek an evidentiary hearing on Claim 3, which motion is contemplated to

20   be filed after the completion of the discovery process. Petitioner proposes a deadline of 45 days
21   after such completion in which to file the motion.

22               Upon the completion of the discovery process involving all sub-claims of Claims 3, and

23   Claim 34, petitioner shall have 45 days in which to file a motion for evidentiary hearing.

24               Accordingly, IT IS HEREBY ORDERED that:

25               1. The procedural default challenges, limited as set forth above, shall be addressed in

26
     (ECF No. 85 at 2.)
27
     2
      Claim 3 relates to allegations of ineffective assistance of counsel at the penalty phase. See ECF
28   No. 52 at 143-260 (sub-claims 3(a) through 3(h).
                                                      2
     Case 2:06-cv-00705-TLN-KJN Document 133 Filed 03/25/21 Page 3 of 3


 1   post-discovery or evidentiary hearing briefing when the parties brief the merits of the remaining

 2   claims.

 3             2. Petitioner shall file his motion for discovery as to all sub-claims of Claim 3, and Claim

 4   34 within ninety days from the date of this order. Respondent’s opposition shall be filed sixty

 5   days thereafter. Petitioner’s reply shall be filed thirty days after the opposition is filed.

 6             3. Respondent shall file a motion for order to obtain trial counsel’s defense file within

 7   sixty days from the date of this order. Petitioner’s opposition shall be filed thirty days thereafter;

 8   respondent’s reply, if any, shall be filed thirty days after the opposition is filed.

 9             4. Forty-five days following completion of the discovery process involving all sub-claims

10   of Claims 3, and Claim 34, petitioner shall file a motion for evidentiary hearing.

11   Dated: March 25, 2021
12

13   /corn0705.fb2

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
